Case 1:18-cv-11963-DLC Document 31 Filed 12/14/18 Page 1 of 1

UNITED STATES DlSTRlCT COURT
DISTRICT OF MASSACHUSETTS

STERL|NG SUFFOLK RACECOURSE, H

 

 

 

Plaintiff
V- Civil Aetion No. 1118-Cv-11963-DLC
WYNN RESORTS, LTD; WYNN MA, LLQ;
Defendant
NOTICE
This ease has been assigned to Magistrate Judge Dona|d L- Cabe" for all purposes Please read

 

the attached General Order for further information regarding this assignment Plainti ff, or defendant if the case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous One document is to be filed.

While consent to the assignment of the ease to the Magistrate Judge is entirely volttntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatoryv This document is
to be electronically filed with the Court within thirty days after the date of service 011 the last party.

CONSENT TO PROCEED BEFORE A U.S. MAG]STRATE JUDGE
(To Be Completed Only lf M Parties Consent)

ln accordance with 28 U.S.Cv § 636(c) and Rule 73(b) of the cheral Rules of C ivil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in
this case, including bench orqu`y trial, and order the entry of final j udgmcnt, with direct review by the First Circuit C ourt
of Appeals if any appeal is filed.

 

Party Re])resented Signature Date

 

 

 

 

 

 

 

 

 

(If additional space is nccdcd, additional forms may be attached)

__()R__

REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE J UDGE
(To Be Completed If Anv Party Deelines to Consent - Please DO NOT Identify the Party)

ln accordance with General Order 07-4 , dated Decernber 4, 2001 and as modified by General Order 09-3
(dated March 3, 2009) and General Order lO-l (dated February 2, 2010) the parties advise the Cottrt that at least one
party does not consent to the Magistrate Judge’s jurisdiction.

The ease will be randome assigned to a U.S. District Judge for further proceedings lf you elect to have the
case proceed before a U.Sv District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(13) and Rule 72 of the Federal Rules
of Civil Procedttre.

Dated; 12!14;‘2018 lsi Joseph R. Donohue, counsel for plaintiff Ster£g
Plaintiff or Removing Party
(through counsel, if appropriate)

 

 

BBO # 547320
Addrcss; The Char|estown Navy Yard, Shipway P|ace Unih
Boston, Massachusetts 02129

 

 

 

